


Exhibit 10.1
Hospira Non-Qualified Savings and Investment Plan


(Effective January 1, 2008 and as amended
through the Third Amendment effective August 21, 2013)

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page





ARTICLE I    INTRODUCTION                                 1


ARTICLE II    DEFINITIONS                                 1


ARTICLE III    PLAN PARTICIPATION                             6


ARTICLE IV    DEFERRAL CONTRIBUTIONS AND PAYMENT ELECTIONS     6


ARTICLE V    EMPLOYER CONTRIBUTIONS 8


ARTICLE VI    DEEMED EARNINGS ON ACCOUNT BALANCES 8


ARTICLE VII    ESTABLISHMENT OF TRUST                      9


ARTICLE VIII VESTING OF PLAN BENEFITS          9


ARTICLE IX    PAYMENT OF ACCOUNT BALANCES                 10


ARTICLE X AMENDMENT AND TERMINATION 12


ARTICLE XI    GENERAL PROVISIONS                             12



-i-

--------------------------------------------------------------------------------




Hospira Non-Qualified Savings and Investment Plan
  
Article I
Introduction
Section 1.1    Name; Purpose. The Hospira Non-Qualified Savings and Investment
Plan is established effective as of January 1, 2008. The Plan constitutes an
unfunded, non-qualified arrangement providing deferred compensation to a select
group of management or highly compensated employees (as defined for purposes of
Title I of ERISA) of the Company and of certain of the Company's affiliates.
Section 1.2    Administration of the Plan. The Plan is administered by the Board
of Review. The duties and authority of the Board of Review include:
(a)    interpreting and applying the Plan's terms;
(b)    adopting any rules or regulations the Board of Review deems necessary or
desirable to operate the Plan;
(c)    making whatever determinations are permitted or required to maintain or
administer the Plan; and
(d)    taking any other actions that prove necessary to administer the Plan
properly, in accordance with its terms.
Any decision of the Board of Review as to any matter within its authority will
be final, binding and conclusive upon the Company, any Employer and each
Participant, former Participant, designated beneficiary or other person claiming
Plan benefits under or through any Participant or designated beneficiary. No
additional authorization or ratification by the Board is necessary for the Board
of Review to act on any matter within its authority. An action taken by the
Board of Review as to a Participant will not be binding on the Board of Review
regarding an action to be taken as to any other Participant. Each determination
required or permitted under the Plan will be made by the Board of Review in its
sole and absolute discretion. The Board of Review may delegate some or all of
its duties or responsibilities.
             Article II    
Definitions
Section 2.1    Account means a bookkeeping Account maintained under the Plan for
a Participant, which shall include his or her Deferral Contributions Account and
Employer Contributions Account, each of which may be further divided into
subaccounts corresponding to the payment options under Article IX selected by
the Participant pursuant to Section 4.2, including a retirement subaccount, an
in-service subaccount, or a Specific Date subaccount.
Section 2.2    Account Balance means the value, as of a specified date, of the
Account.
Section 2.3    Adopting Affiliate means an entity that, together with the
Company, is considered as a single employer under Code Section 414(b), (c), (m)
or (o), and has adopted the Retirement Savings Plan for its employees.




--------------------------------------------------------------------------------




Section 2.4    Board means the Board of Directors of the Company.
Section 2.5    Board of Review means the Hospira, Inc. Employee Benefit Board of
Review appointed by the Board and acting under the Charter of the Hospira, Inc.
Employee Benefit Board of Review.
Section 2.6    Change in Control means the earliest to occur of a Change in
Ownership, a Change in Effective Control, or a Change in Ownership of Assets,
each as defined below.
(a)    Change in Ownership
(i)    In general. Except as provided in paragraph (b)(ii) of this Section 2.6,
a Change in Ownership of the Company occurs on the date that any one person, or
more than one person acting as a group (as defined in paragraph (a)(ii) of this
Section 2.6), acquires ownership of the Company’s stock that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the Company’s stock. However, if any one
person, or more than one person acting as a group, is considered to own more
than 50% of the total fair market value or total voting power of the Company’s
stock, the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Ownership of the Company (or to cause a Change
in Effective Control of the Company (within the meaning of paragraph (b) of this
Section 2.6)). An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this Section 2.6. This paragraph (a)(i) applies only when
there is a transfer of the Company’s stock (or issuance of stock of the Company)
and stock in the Company remains outstanding after the transaction.
(ii)     Persons acting as a group. For purposes of paragraph (a)(i) above,
persons will not be considered to be acting as a group solely because they
purchase or own stock of the Company at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
(b)     Change in Effective Control
(i)     In general. Notwithstanding that the Company has not undergone a Change
in Ownership under paragraph (a) of this Section 2.6, a Change in Effective
Control of the Company occurs only on either of the following dates:
(1) The date any one person, or more than one person acting as a group (as
determined under paragraph (a)(ii) of this Section 2.6), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

-2-

--------------------------------------------------------------------------------




(2) The date a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election.
(ii)     Acquisition of additional control. If any one person, or more than one
person acting as a group, is considered to effectively control the Company
(within the meaning of this paragraph (b)), the acquisition of additional
control of the Company by the same person or persons is not considered to cause
a Change in Effective Control of the Company (or to cause a Change in Ownership
of the Company within the meaning of paragraph (a) of this Section 2.6).
(c)     Change in Ownership of Assets
(i)     In general. A Change in Ownership of Assets occurs on the date that any
one person, or more than one person acting as a group (as determined in
paragraph (a)(ii) of this Section 2.6), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
Company’s assets immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
(ii)     Transfers to a related person--There is no Change in Control event
under this paragraph (c) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer, as provided in this paragraph (c)(ii). A transfer of assets by the
Company is not treated as a Change in Ownership of Assets if the assets are
transferred to--
(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;
(3) A person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or
(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (c)(ii)(3)
above.
For purposes of this paragraph (c)(ii) and except as otherwise provided above, a
person’s status is determined immediately after the transfer of the assets.
(iii)     Persons acting as a group. Persons will not be considered to be acting
as a group solely because they purchase assets of the Company at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company. If a
person, including an entity shareholder, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such

-3-

--------------------------------------------------------------------------------




shareholder is considered to be acting as a group with other shareholders in a
corporation only to the extent of the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
Section 2.7    Code means the Internal Revenue Code of 1986, as amended.
Section 2.8    Company means Hospira, Inc., a Delaware corporation.
Section 2.9    Company Stock means the common stock of the Company.
Section 2.10    Compensation has the same meaning as under the Retirement
Savings Plan, except that it also includes amounts deferred under this Plan.
Section 2.11    Deferral Contributions means the Deferral Contributions credited
on behalf of a Participant pursuant to Section 4.1.
Section 2.12    Deferral Contributions Account means the Account maintained on
behalf of a Participant to represent the amount of the Deferral Contributions
credited on his or her behalf, as adjusted to account for deemed gains and
losses, withdrawals and distributions.
Section 2.13    Disability means that the Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an Employer-sponsored plan.
Section 2.14    Effective Date means January 1, 2008.
Section 2.15    Eligible Employee means an employee who has met all the
conditions specified in Section 3.1.
Section 2.16    Employer means the Company and/or any Adopting Affiliate.
Section 2.17    Employer Contributions means the contributions credited on
behalf of a Participant pursuant to Section 5.1.
Section 2.18    Employer Contributions Account means the Account maintained on
behalf of a Participant to represent the amount of Employer Contributions
credited on his or her behalf, as adjusted to account for deemed gains and
losses, withdrawals and distributions.
Section 2.19    ERISA means the Employee Retirement Income Security Act of 1974,
as amended.
Section 2.20    Excess Compensation means an amount that would be Compensation,
except that it exceeds the annual compensation limit under Code Section
401(a)(17), as adjusted as set forth in the Retirement Savings Plan.

-4-

--------------------------------------------------------------------------------




Section 2.21    Participant means any Eligible Employee of an Employer who
participates in the Plan pursuant to Article III.
Section 2.22    Permitted Investment means a notional fund or type of notional
investment approved by the Board of Review for Plan purposes, based on a
predetermined actual investment. Permitted Investments will include Company
Stock.
Section 2.23    Plan means this Hospira Non-Qualified Savings and Investment
Plan.
Section 2.24    Plan Year means the calendar year.
Section 2.25    Potential Change in Control means any period in which the
circumstances described in paragraphs (a), (b), (c) or (d), below, exist
(provided, however, that a Potential Change in Control shall cease to exist not
later than the occurrence of a Change in Control):
(a)    The Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this Section 2.25 shall cease to exist upon the
expiration or other termination of all such agreements.
(b)    Any Person (without regard to the exclusions set forth in subsections (i)
through (iv) of such definition) publicly announces an intention to take or to
consider taking actions the consummation of which would constitute a Change in
Control; provided that a Potential Change in Control described in this paragraph
(b) shall cease to exist upon the withdrawal of such intention, or upon a
determination by the Board that there is no reasonable chance that such actions
would be consummated.
(c)    Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 10% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates).
(d)    The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control exists; provided that a Potential
Change in Control described in this paragraph (d) shall cease to exist upon a
determination by the Board that the reasons that gave rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.
For purposes of this Section 2.25, “Person" shall have the meaning given in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
Section 2.26    Retirement Date means the date a Participant attains age 55.

-5-

--------------------------------------------------------------------------------




Section 2.27    Retirement Savings Plan means the Hospira 401(k) Retirement
Savings Plan, as amended from time to time.
Section 2.28    Specific Date means a specific date or number of specific dates
identified by the Participant in the deferral and payment election under Article
IV, which date may be prior to the Participant’s Retirement or other separation
from service, but shall be no earlier than the first day of the following Plan
Year.
Section 2.29    Year of Credited Service has the same meaning as under the
Retirement Savings Plan.
Article III    
Plan Participation
Section 3.1    Eligibility. An employee of an Employer will be eligible to
participate in any Plan Year if he or she meets all of the following conditions:
(a)    the employee is part of a select group of management or highly
compensated employees, within the meaning of Title I of ERISA;
(b)    the employee is eligible to participate in the Retirement Savings Plan
for the Plan Year;
(c)    the employee is expected to receive Excess Compensation during the Plan
Year; and
(d)    the Board of Review, or its delegate, designates the employee as eligible
to participate in the Plan.
Section 3.2    Participation. An employee who meets the conditions of
Section 3.1 becomes a Participant by executing and filing with the Board of
Review a deferral election form, in the manner and at the time required under
Article IV. Once an individual is a Participant, he or she will remain a
Participant for so long as he or she has an Account Balance, although a
Participant may continue to make Deferral Contributions and receive allocations
under the Plan only so long as he or she remains an Eligible Employee.
Article IV    
Deferral Contributions and Payment Elections
Section 4.1    Deferral Contributions. Each Eligible Employee who has made an
election to defer a portion of his or her Compensation under the Retirement
Savings Plan for a Plan Year may elect to defer, on a pre-tax basis, an
additional amount under this Plan for that Plan Year, as Deferral Contributions.
A Deferral Contribution is an amount, up to such limit determined by the
Compensation Committee of the Company’s Board of Directors (“Committee”), of the
Participant's Compensation and Excess Compensation that the Participant cannot
defer under the Retirement Savings Plan because it exceeds the limit on
deferrals under Code Section 402(g), represents a deferral of Excess
Compensation, or represents an amount that the Participant cannot defer under
the Retirement Savings Plan because of the limits of Code Section 415(c). A
Participant's Deferral Contributions for a Plan Year may not exceed the sum of
his or her Compensation and Excess

-6-

--------------------------------------------------------------------------------




Compensation. A Participant must make his or her deferral election for a Plan
Year no later than the last day of the preceding Plan Year, and may not change
his or her deferral election during the Plan Year. Notwithstanding the
foregoing, when an employee first becomes an Eligible Employee, he or she may
make a deferral election no later than thirty (30) days after becoming an
Eligible Employee, so long as the deferral election applies to Compensation and
Excess Compensation earned during the Plan Year after the date of the deferral
election. Deferral elections shall remain in effect with respect to any future
Plan Year unless a new election with respect to such Plan Year is filed in
accordance with Section 4.3.
Section 4.2    Form of Payment Elections.     At the time of the Participant’s
deferral election, he or she shall also select a: (i) time of payment of his or
her vested Account Balance and (b) a method of payment for such vested Account
Balance, which shall be in the form of either or a combination of:
(a)    A lump sum;
(b)    Annual installments of up to ten (10) years; or
(c)    For distributions in accordance with a Specific Date, annual installments
of up to five (5) years.
Section 4.3    Changes to Time and Form of Payment Elections. A Participant may
change the form and time of payment that he or she previously elected by written
notice filed with the Board of Review provided:
(a)    Such election shall not take effect until at least twelve (12) months
after the date on which the election is made;
(b)    In the case of payments not related to the Participant's Disability or
death, the first payment with respect to such election must be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made;
(c)    If the Participant had previously elected to commence payment on a
Specific Date, the new payment election shall not be effective if made less than
twelve (12) months prior to the date of the first scheduled payment;
(d)    The Participant may file a new payment election only while employed by
the Company or any other Employer; and
(e)    Notwithstanding the foregoing, during 2008, a Participant may elect to
change the form of payment without meeting the requirements above.
Section 4.4.    Deferral Contributions Account. The Board of Review will
establish and maintain or cause to be established and maintained a Deferral
Contributions Account on behalf of each Participant who elects to make Deferral
Contributions. The Deferral Contributions Account will be a bookkeeping account
maintained by the Company, and will reflect the Deferral Contributions the
Participant has elected to make to the Plan, as adjusted pursuant to Article VI
to reflect deemed gains and losses, withdrawals and distributions.

-7-

--------------------------------------------------------------------------------




Article V    
Employer Contributions
Section 5.1    Employer Contributions. For each payroll period, the Company will
provide an Employer Contribution on behalf of each Participant at any time
during such payroll period. The amount of the Employer Contribution made for
each payroll period commencing on and after the Effective Date and prior to
December 31, 2009 shall equal 6% of the Compensation of any Participant whose
Deferred Contribution election equals at least 3% of his or her Compensation;
provided that for any Participant who, as of December 31, 2004, was both age 40
or older and employed by an Employer under the Retirement Savings Plan, an
additional 3% of Employer Contributions shall be credited for each of the 2008
and 2009 Plan Years. For each payroll period commencing on and after January 1,
2010, the amount of the Employer Contribution made on behalf of each Participant
shall be in accordance with the following schedule:
If the Participant’s             The Employer Contribution as a Percentage
Deferred Contribution Is:    of the Participant’s Compensation Will Be


2%                        5%
3%                        6%
4%                        6½%
5% or more                     7%


The Compensation Committee of the Company’s Board of Directors (“Committee”) may
provide for additional Employer Contributions to be made on behalf of
Participants at such time and in such manner as the Committee shall determine at
its sole discretion.


Section 5.2    Employer Contributions Account. The Board of Review will
establish and maintain or cause to be established and maintained an Employer
Contributions Account on behalf of each Participant who is credited with
Employer Contributions. The Employer Contributions Account will be a bookkeeping
account maintained by the Company, and will reflect the Employer Contributions
that have been credited to the Participant, as adjusted pursuant to Article VI
to reflect deemed gains and losses, withdrawals and distributions.


Article VI    
Deemed Earnings on Account Balances
Section 6.1    Deemed Investments.
(a)    Each Participant may designate from time to time, in the manner
prescribed by the Board of Review, that all or a portion of his or her Deferral
Contributions Account be deemed to be invested in one or more Permitted
Investments. The Board of Review will establish rules governing the dates as of
which amounts will be deemed to be invested in the Permitted Investments chosen
by the Participant, and the time and manner in which amounts will be deemed to
be transferred from one Permitted Investment to another, pursuant to a
Participant's election to change his or her deemed investments. The Board of
Review will also establish a default Permitted Investment, in

-8-

--------------------------------------------------------------------------------




which the Deferral Contributions Account and Employer Contributions Account of a
Participant who fails to make an investment election will be deemed to be
invested.
(b)    Each Account will be deemed to receive all interest, dividends, earnings
and other property that would be received by it if it were actually invested in
the Permitted Investment in which it is deemed to be invested. Similarly, each
Account will be deemed to suffer all investment losses and other diminutions it
would suffer if it were actually invested in the Permitted Investment in which
it is deemed to be invested. Gains and losses will be credited to or debited
from each Account at the times and in the manner specified by the Board of
Review.
(c)    Elections required or permitted to be made pursuant to this Article VI
must be made only by the Participant. Notwithstanding the foregoing, if a
Participant dies before his or her entire vested Account Balance is distributed,
or if the Board of Review determines that a Participant is legally incompetent
or otherwise incapable of managing his or her own affairs, the Board of Review
may itself make Plan elections on behalf of the Participant, or may declare that
the Participant's designated beneficiary, legal representative or near relative
will be permitted to make Plan elections on behalf of the Participant.
Section 6.2    Crediting of Deferrals and Contributions. The Company will credit
all Deferral Contributions to a Participant's Deferral Contributions Account
within a reasonable period of time after the date they would have been paid to
the Participant if the Participant had not elected to defer them. The Company
will credit all Employer Contributions made on a Participant's behalf to the
Participant's Employer Contributions Account within a reasonable period after
the date they would have been contributed to the Retirement Savings Plan.
Section 6.3    Statement of Accounts. Within a reasonable period of time after
the end of each calendar quarter, the Board of Review will furnish each
Participant with a statement showing the value of his or her Account as of the
end of that calendar quarter.
Article VII    
Establishment of Trust
Section 7.1    Establishment of Trust. The Company has established a grantor
trust in order to accumulate assets to pay Plan obligations, which is an
irrevocable trust subject to the jurisdiction of U.S. federal courts and which
may hold an insurance contract or contracts and/or such other assets as
determined by the Company. The assets and income of the trust will be subject to
the claims of the Company’s creditors in the event of the Company’s bankruptcy
or insolvency. The establishment or maintenance of the trust will not affect the
Company’s liability to pay Plan benefits, except that the liability shall be
reduced to the extent assets of the trust are used to pay Plan benefits. A
Participant will have no claim in any asset of the trust, or in specific assets
of the Company or any Employer, and will have the status of a general unsecured
creditor for any amounts due under this Plan.
Article VIII    
Vesting of Plan Benefits

-9-

--------------------------------------------------------------------------------




Section 8.1    Vesting of Accounts. Each Participant will at all times be fully
vested in his or her Deferral Contributions Account. The vested percentage of a
Participant’s Employer Contributions Account will be computed in accordance with
the following schedule:
If the Participant’s                The Vested Percentage of
Number of Years of                 His Employer Contributions
Credited Service Is:                Account Will Be:


Less than 3 years                    0%
3 years or more                    100%


Section 8.2    Forfeitures. The portion of a Participant's Employer
Contributions Account that is not fully vested will become a forfeiture upon
separation from service and will be applied to reduce Employer Contributions.
Notwithstanding the foregoing, each Participant will be 100% vested in his or
her Participant’s Employer Contributions Account on the date such Participant
reaches his or her Retirement Date.


Article IX    
Payment of Account Balances
Section 9.1    Normal Form of Payment. The vested portion of a Participant’s
Account Balance shall be paid to him or her (or, if the Participant has died, to
his or her designated beneficiary) in a lump sum.
Section 9.2    Optional Forms of Payment.    While the primary form of payment
is the lump sum, a Participant may elect to have all or a part of the vested
portion of his or her Account Balance paid in annual installments as specified
in Section 4.2.


Section 9.3    Benefits Commencement Date. Payment to the Participant (or to the
Participant’s beneficiary in the event of his or her death) of the lump sum or
installments shall commence as soon as administratively practicable, but no
later than sixty (60) days following the earliest of separation from service,
death or Disability, or upon or Change in Control or a Specific Date.


Section 9.4    Delayed Payments for Officers. Notwithstanding the foregoing,
except for payments made upon a Specific Date, death, Disability or Change in
Control, no payments shall be made to a Participant who is an officer (as
defined in Code Section 416(i)) of the Company until on or after the first day
of the seventh calendar month following the Participant’s separation from
service, at which time all payments delayed during the preceding six (6) month
period shall be paid within thirty (30) days. The Board of Review may establish
a minimum amount of any installment payment to be made under the Plan.


Section 9.5    Cash Out of Small Balances.    Notwithstanding any other
provision, if a separated Participant’s vested Account Balance is not greater
than the limit on deferrals under

-10-

--------------------------------------------------------------------------------




Code Section 402(g), then such Account Balance shall be paid to the Participant
in a lump sum on or before the later of December 31 of the year in which his or
her separation from service occurs or the 15th day of the third month following
separation from service.    




Section 9.6    Payments in the Event of Unforeseeable Emergency. A Participant
or beneficiary may request, in the manner and within the time constraints
established by the Board of Review, to receive an emergency payment of some or
all of his or her vested Account Balance; provided the Participant has requested
the maximum amount of in-service distributions and loans available to him or her
under the Retirement Savings Plan. The Board of Review will authorize an
emergency payment under this Section 9.6 only if the Participant or beneficiary
experiences an unforeseeable emergency. An emergency payment must be limited to
the amount the Participant or beneficiary reasonably needs to satisfy the
unforeseeable emergency plus an amount necessary to pay taxes reasonably
anticipated to result from the payment. An unforeseeable emergency is severe
financial hardship to the Participant or beneficiary resulting from:
(a)    a sudden and unexpected illness or accident to the Participant or
beneficiary or to a dependent thereof (as defined in Code Section 152); or
(b)    the Participant or beneficiary losing his or her property due to
casualty.
Whether a Participant or beneficiary suffers an unforeseeable emergency depends
upon the facts of each case; in no event, however, may the Participant or
beneficiary receive an emergency payment if his or her hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant's or beneficiary’s assets (to the extent
liquidation of those assets would not itself cause severe financial hardship) or
by ceasing to make deferrals under the Plan. The need to send a Participant's or
beneficiary’s child to college or the desire to purchase a home are not
unforeseeable emergencies.
Section 9.7    Designation of Beneficiaries. Each Participant may name any
person or persons to whom his or her vested Account Balance will be paid if the
Participant dies before they have been fully distributed. Each beneficiary
designation will revoke all prior beneficiary designations made by that
Participant. The Board of Review will designate the time and manner in which a
Participant must made a beneficiary designation, but will not require a
Participant to obtain the consent of his or her current beneficiary to the
naming of a new or additional beneficiaries. A beneficiary designation will be
effective only if it meets the requirements specified by the Board of Review. If
a Participant fails to designate a beneficiary, or if the Participant's
beneficiary dies before the Participant does or before receiving the full amount
to which he or she is entitled, the Board of Review may, in its discretion, pay
the vested portion of the Participant's Account Balance (or the portion that
remains unpaid) to one or more of the Participant's relatives by blood, adoption
or marriage, in the proportions it determines, or to the legal representative of
the estate of the later to die of the Participant and his or her designated
beneficiary.
Section 9.8    Change in Control. In the event of a Change in Control, the
Company may, at its sole discretion, terminate the Plan (and each similar
arrangement) within thirty (30) days after

-11-

--------------------------------------------------------------------------------




the Change in Control and each Participant or beneficiary shall immediately
receive a lump sum payment of his or her entire Account Balance.
Article X    
Amendment and Termination
Section 10.1    Amendment and Termination. The Company may amend or terminate
the Plan by action of its Board, or by action of an officer or Company employee
or Board of Review authorized by the Company's Board to amend the Plan, provided
that Section 2.6, Section 2.25, and Section 9.3 may not be amended or deleted,
nor superseded by any other provision of the Plan during the pendency of a
Potential Change in Control and during the period beginning on the date of a
Change in Control and ending on the date five (5) years following such Change in
Control. The Committee shall have the authority to make “minor amendments” to
the Plan or an award agreement.  For purposes of the foregoing, a “minor
amendment” is any amendment which is solely designed to achieve compliance with
applicable legislation or regulation or which will not materially increase the
cost of the Plan to the Company.  Determination of whether an amendment is a
minor amendment shall be made by the Committee after obtaining such advice from
such legal or tax counsel or other consultants as the Committee may deem
appropriate. Any Employer may terminate its participation in the Plan at any
time by appropriate action, in its discretion. The Plan will automatically
terminate as to any Employer upon termination of the Employer's participation in
the Retirement Savings Plan. No amendment or termination of the Plan shall,
without the express written consent of the affected current or former
Participant or beneficiary, reduce or alter any Participant’s or beneficiary’s
vested Account Balance. Notwithstanding the foregoing, payments of all
Participants’ and beneficiaries’ vested Account Balances shall be made upon Plan
termination if the Company terminates all non-qualified deferred compensation
arrangements of the same type (for example, all account balance arrangements) at
the same time that this Plan is terminated; except for payments that are payable
if the termination had not occurred, the Company makes no payments to
Participants and beneficiaries for twelve (12) months, but makes all payments
within twenty-four (24) months; and the Company adopts no new non‑qualified
deferred compensation arrangement of the same type for three (3) years.
Notwithstanding the foregoing or any provision to the contrary, the Plan shall
not be terminated at any time when the Company is experiencing a downturn in its
financial health.
Article XI    
General Provisions
Section 11.1    Non-Alienation of Benefits. A Participant's rights to Plan
benefits cannot be granted, transferred, pledged or otherwise assigned, in whole
or in part, by the voluntary or involuntary acts of any person, or by operation
of law, and will not be liable or taken for any obligation of the Participant.
Any attempted grant, transfer, pledge or assignment of a Participant's rights to
a Plan Benefit will be null and void and without any legal effect.
Section 11.2    Withholding for Taxes. Notwithstanding anything contained in
this Plan to the contrary, each Employer will withhold from any distribution,
deferral or accrual under the Plan whatever amount or amounts may be required to
comply with the tax withholding provisions of the Code or any State income tax
act for purposes of paying any income, estate, inheritance, employment or other
tax attributable to any amounts distributable or creditable under the Plan.

-12-

--------------------------------------------------------------------------------




Section 11.3    Immunity of Board of Review Members. The members of the Board of
Review may rely upon any information, report or opinion supplied to them by any
officer of an Employer or any legal counsel, independent public accountant or
actuary, and will be fully protected in relying on any such information, report
or opinion. No member of the Board of Review will have any liability to the
Company, any Employer or any Participant, former Participant, designated
beneficiary, person claiming under or through any Participant or designated
beneficiary, or other person interested or concerned in connection with any Plan
decision made by that member of the Board of Review, so long as the decision was
based on any such information, report or opinion, and the Board of Review member
relied on it in good faith.
Section 11.4    Plan Not to Affect Employment Relationship. Neither the adoption
of the Plan nor its operation will in any way be deemed to give any person the
power to remain in the employ of the Company, any Employer or any of its
affiliates, or in any way affect the right and power of an Employer to dismiss
or otherwise terminate the employment, or change the terms of employment or
amount of compensation, of any Participant at any time, for any reason or
without cause. By accepting any payment under this Plan, each Participant,
former Participant, and designated beneficiary, and each person claiming under
or through a Participant, former Participant or designated beneficiary, is
conclusively bound by any action or decision taken or made under the Plan by the
Board of Review, the Company or any Employer.
Section 11.5    Action by the Employers. Any action required or permitted to be
taken under the Plan by an Employer must be taken by its board of directors, by
a duly authorized committee of its board of directors, or by a person or persons
authorized by its board of directors or an authorized committee.
Section 11.6    Notices. Any notice required to be given by the Company, any
Employer or the Board of Review must be in writing and must be delivered in
person, by registered mail, return receipt requested, or by regular mail,
telecopy or electronic mail. Any notice given by mail will be deemed to have
been given on the date it was mailed, correctly addressed to the last known
address of the person to whom the notice is to be given.
Section 11.7    Gender, Number and Headings. Except where the context otherwise
requires, in this Plan the masculine gender includes the feminine, the feminine
includes the masculine, the singular includes the plural, and the plural
includes the singular. Headings are inserted for convenience only, are not part
of the Plan, and are not to be considered in the Plan's construction.
Section 11.8    Controlling Law. The Plan will be construed according to the
internal laws of Illinois, to the extent they are not preempted by any
applicable federal law.
Section 11.9    Successors. The Plan is binding on all persons entitled to
benefits under it, on their respective heirs and legal representatives, on the
Board of Review and its successor, and on the Company and any Employer and their
successors, whether by way of merger, consolidation, purchase or otherwise.
Subject to Article X concerning the Company’s authority to terminate the Plan
and the effects of a Change in Control, the Plan shall not be terminated as a
result of, or in connection with, a transfer or sale of assets of the Company or
by the reorganization, merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
transfer, sale, reorganization, merger or consolidation to the extent that the

-13-

--------------------------------------------------------------------------------




transferee, purchaser or successor entity agrees to continue the Plan. In the
event that the transferee, purchaser or successor entity does not continue the
Plan, then the Plan shall terminate subject to the requirement that payment of
all Participants' vested Account Balances shall not be paid immediately but
instead shall be made according to Article IX following a termination of
employment.
Section 11.10    Severability. If any provision of the Plan is held to be
illegal or invalid for any reason, that illegality or invalidity will not affect
the remaining provisions of the Plan, and the Plan will be enforced and
administered, from that point forward, as if the invalid provisions had never
been part of it.
Section 11.11    Subsequent Changes. All benefits to which any Participant,
designated beneficiary or other person is entitled under this Plan will be
determined according to the terms of the Plan as in effect when the Participant
ceases to be an Eligible Employee, and will not be affected by any subsequent
change in Plan provisions, unless the Participant again becomes an Eligible
Employee, or unless and to the extent the subsequent change expressly applies to
the Participant, his or her designated beneficiary or other person claiming
through or on behalf of the Participant or designated beneficiary.
Section 11.12    Benefits Payable to Minors, Incompetents and Others. If any
benefit is payable to a minor, an incompetent, or a person otherwise under a
legal disability, or to a person the Board of Review reasonably believes to be
physically or mentally incapable of handling and disposing of his or her
property, the Board of Review has the power to apply all or any part of the
benefit directly to the care, comfort, maintenance, support, education or use of
the person, or to pay all or any part of the benefit to the person's parent,
guardian, committee, conservator or other legal representative, to the
individual with whom the person is living, or to any other individual or entity
having the care and control of the person. The Plan, the Board of Review, the
Company, any Employer and their employees and agents will have fully discharged
their responsibilities to the Participant or beneficiary entitled to a payment
by making payment under this Section 11.12.



-14-